Citation Nr: 0013790	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular rating for status post 
excision of the distal portion of the middle phalanges and 
proximal portion of the middle phalanges, bilateral 5th toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a December 1998 decision, the Board denied a rating in 
excess of 10 percent for the veteran's service-connected 
bilateral foot disability and remanded the issue of 
entitlement to an extraschedular rating, under the provisions 
of 38 C.F.R. § 3.321 (b)(1) to the RO.  The RO then 
determined that an extraschedular evaluation was not 
warranted and the issue has been returned to the Board for 
appellate review.


FINDINGS OF FACT

The veteran's service-connected bilateral foot disability 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 


CONCLUSION OF LAW

An extraschedular evaluation for status post excision of the 
distal portion of the middle phalanges and proximal portion 
of the middle phalanges, bilateral 5th toes, is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321 (b)(1) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for status post excision of 
the distal portion of the middle phalanges and proximal 
portion of the middle phalanges, bilateral 5th toes.  This 
condition is currently rated as 10 percent disabling, as 
confirmed by a Board of Veterans' Appeals decision dated in 
December 1998.  The veteran and his representative argue that 
the veteran is entitled to an extraschedular rating pursuant 
to 38 C.F.R. § 3.321 (b)(1) (1999).  The veteran testified at 
an August 1997 hearing that he had to quit a job at the 
United Parcel Service (UPS) due to regular appointments with 
his podiatrist and that he had missed a lot of time from the 
United States Postal Service (USPS) due to his bilateral foot 
condition.  The Board remanded this issue to the RO in 
December 1998 to provide the veteran an opportunity to submit 
employment records to substantiate his claim.  The veteran 
has submitted employment records and the Board thus proceeds 
with adjudication of the narrow issue of entitlement to an 
extraschedular evaluation for his bilateral foot disorder.

Under the provisions of 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is for application where there exists 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The regulation reads, "To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

The veteran has been informed of the importance of submitting 
evidence of interference with employment, but he has not 
submitted any evidence relating to his leaving UPS.  Evidence 
submitted from the USPS does not show the marked interference 
with employment.  The Board notes that the USPS indicated on 
September 7, 1999 that the veteran was still a career 
employee at that time.  

A review of the personnel records from the USPS does not show 
the veteran lost time due to his foot disorder.  At his 
preemployment examination in November 1994, the veteran 
reported that he was service connected for flat feet but his 
feet were found normal by the examiner.  He was noted to be 
post operation on his feet but his feet were well healed.  
Reports also show that the veteran was out from work a couple 
weeks in July 1996 for back and neck injuries related to an 
automobile accident.  The Board also reviewed absence reports 
from December 1997 to July 1998 and there is no evidence that 
the veteran lost time during this period due to his bilateral 
foot condition.  Further, the veteran requested records from 
the USPS on his bilateral foot disorder but the USPS 
responded that the only records in the file relating to the 
foot problems were copies of VA records.

The only other evidence pertaining to the veteran's 
employment is a preappointment examination done in February 
1982 for a corrections officer position.  No other records 
pertaining to that job are with the claims file, and the 
veteran's extremities were noted to be within normal limits 
at that time.

There is also no evidence that the veteran has undergone 
frequent hospitalizations for this bilateral foot disorder.  
While he has undergone VA outpatient treatment since the 
early 1990s, there is no private or VA record of 
hospitalization.  The veteran testified that he had trouble 
with various jobs due to always going in for the VA 
outpatient treatment, however, the employment evidence does 
not substantiate this testimony.  

The Board finds that the veteran's service-connected 
bilateral foot disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an extraschedular evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an extraschedular evaluation for status post 
excision of the distal portion of the middle phalanges and 
proximal portion of the middle phalanges, bilateral 5th toes, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

